On Motion for Rehearing.
HAWKINS, J.
Our former opinion is attacked upon the ground that we were in error in holding not reversible the alleged irregularity in selecting the four jurors summoned by the sheriff. On account of the severe penalty inflicted we have again examined the question. We are confirmed in the views heretofore expressed. It would be profitless to write again at length. The record presents no facts from which we could with reason apprehend that injury may have resulted to appellant. We think this one of the instances where accused will be held to have waived an irregularity in the selection of a jury .when no objection is made at such a time that the matter complained of might have been corrected. Where no effort is made to show injury resulting from such irregularity, we think it beyond our province to presume injury under such circumstances. Very much the same question was considered in the recent case of West et al. v. State (Tex. Cr. App.) 247 S. W. 534, where it was omitted to administer the oath to the sheriff when directed to summon additional jurors.
The motion for rehearing is overruled.